Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/529,773 entitled "LINKING EVENTS WITH LINEAGE RULES" filed on August 1, 2019 with claims 1-3, 6-13, and 16-20 pending.
Status of Claims
Claims 1, 6-7, 11, and 16-17 have been amended and are hereby entered.
Claims 4-5 and 14-15 are canceled.
Claims 1-3, 6-13, and 16-20 are pending and have been examined.
Examiner’s Note
In the interview on April 26, 2022, Examiner sought clarification of whether “schema” meant data format as in Example 42. Applicant’s representatives indicated it had a different, more general definition. Examiner wrote in the Interview Summary:
“Ms. Baek noted that a "schema" is not the same as different data formats. Schema refers, for example, to different database calling different parameters by different names or organizing their table structure differently. They are not different formats as outlined in Example 42, and there is not improvement to the computer or enhanced security.”
This is further supported by the Applicant’s Remarks on April 27, 2022, page 3, “Such is the case here. …. using whichever data storage schema the processing system is configured to use. Since event data are stored using different schema and in separate processing systems, a transaction lineage describing the time-ordered sequence of events for a given transaction is difficult to determine.”
So unlike Example 42 where completely incompatible medical formats and methodologies existed, Applicant’s “schema” merely represents different data storage environments.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 29, 2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-3, 6-13, and 16-20 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“determining a transaction lineage across transaction events….” 
“identifying… event data indicative of …. event representing a portion of processing a transaction….”
“identifying…. lineage rules for characterizing the …. event ….”
“generating … link signatures….”
“identifying…. a transaction lineage ….”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and merchant/seller.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determining a transaction lineage or identifying data indicative of processing a transaction  recite a fundamental economic principles or practice   and/or commercial or legal interactions. 
Moreover, the Specification provides greater clarity of the financial and commercial relationship by stating, “[0003]   Entities like financial institutions process many transactions on a daily basis. … For example, transferring funds from a first person to a second person may involve verifying the identity of the first person, checking whether the first person has enough funds in his account for the transfer, checking whether the transfer has the characteristics of an in appropriate or reportable type of transfer (e.g., money laundering), and other steps.”
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining a transaction lineage and generating link signatures deciding which type of transactions should be assigned unique identifiers (signatures). “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented”,   “processor”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“hash function”:
merely applying encryption technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0063] This apparatus ...may comprise a general-purpose computer ....or any type of media suitable for storing electronic instructions...[0064] The methods and displays presented herein are not inherently related to any particular computer or other apparatus.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2, 3, and 6-10  DO NOT recite additional elements. They claims merely narrow the abstract idea. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
 Independent Claim 11 recites: 
 “identifying… event data indicative of …. event representing a portion of processing a transaction….”
“identifying…. lineage rules for characterizing the …. event ….”
“generating … link signatures….”
“identifying…. a transaction lineage ….”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and merchant/seller.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determining a transaction lineage or identifying data indicative of processing a transaction  recite a fundamental economic principles or practice   and/or commercial or legal interactions. 
Moreover, the Specification provides greater clarity of the financial and commercial relationship by stating, “[0003]   Entities like financial institutions process many transactions on a daily basis. … For example, transferring funds from a first person to a second person may involve verifying the identity of the first person, checking whether the first person has enough funds in his account for the transfer, checking whether the transfer has the characteristics of an in appropriate or reportable type of transfer (e.g., money laundering), and other steps.”
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, determining a transaction lineage and generating link signatures deciding which type of transactions should be assigned unique identifiers (signatures). “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer-readable storage medium comprising computer-executable instructions that when executed by one or more processors cause the one or more processors to perform steps”,   “processing systems”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“hash function”:
merely applying encryption technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0063] This apparatus ...may comprise a general-purpose computer ....or any type of media suitable for storing electronic instructions...[0064] The methods and displays presented herein are not inherently related to any particular computer or other apparatus.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claims 12, 13, and 16-20  : 
“non-transitory computer-readable medium”: merely applying computer processing   and storage technologies  as a tool to perform an abstract idea















are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0063] This apparatus ...may comprise a general-purpose computer ....or any type of media suitable for storing electronic instructions...[0064] The methods and displays presented herein are not inherently related to any particular computer or other apparatus.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0063] This apparatus ...may comprise a general-purpose computer ....or any type of media suitable for storing electronic instructions...[0064] The methods and displays presented herein are not inherently related to any particular computer or other apparatus.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-3, 6-13, and 16-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The amended claims facilitated application of additional prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith ("THE INTERNET OF THINGS", U.S. Publication Number: 20190349426 A1)in view of Dutt (“SYSTEM, APPARATUS AND METHODS FOR ADAPTIVE DATA TRANSPORT AND OPTIMIZATION OF APPLICATION EXECUTION”, U.S. Publication Number: 20160105308 A1)




Regarding Claim 1, 
Smith teaches,






A computer-implemented method for  determining a transaction lineage across transaction events associated with one or more processing systems, 
(Smith [0345] the blockchain is a distributed database of transactions saved at a number of individual IoT devices. 
Smith [0596] code 6502 to direct the processor 902 to discover available network paths and protocols to a receiving device.)
comprising:	identifying, by a processor, first event data indicative of a first event representing a portion of processing a transaction performed by a first processing system, and second event data indicative of a second event representing another portion of processing the transaction performed 
(Smith [0416]  identifying number for communication transactions
Smith [0345] the blockchain is a distributed database of transactions
Smith [0434]  the second participant's transaction data
Smith [1111] a smart contract may be an automatically negotiated contract between two devices, in which a first device performs a service, or provides data, to a second device in exchange for a payment from the second device.
Examiner notes “transaction data” is synonymous with the claimed “transaction events” )
by a second processing system, 
(Smith  [0286] Networks of IoT devices may include commercial and home devices, such as water distribution systems, electric power distribution systems, pipeline control systems, plant control systems, light switches, thermostats, locks, cameras, alarms, motion sensors, and the like.)
wherein the first event data is structured according to a first schema and the second event data is structured according to a second schema different from the first schema;
(Smith [0303] use systems that perform standards conversion to provide multi-standard connectivity, enabling IoT devices 104 using different protocols to communicate.
Smith [0352] individual memory devices may be of any number of different package types such as single die package (SDP), dual die package (DDP) or quad die package (Q17P).
Smith  [0061]  code to direct a processor to package frames in a first protocol in frames of a different protocol)
	identifying, by the processor, one or more first lineage rules for characterizing the first event from a set of lineage rules, and one or more second lineage rules for characterizing the second event from the set of lineage rules;
(Smith [0879] Policies are defined as a set of rules to manage and control access to network resources. 
Smith [0334] Object class authentication is a form of attestation that allows others to interact with the object based on typed rules.
Smith [0907] using a set of policy object identifiers
Smith [0911]  the policy object may associate a policy object identifier (OID) with line items in the policy structure
Smith [0909]  a first node 12502 has updated policy component A, while a second node 12504 has updated policy component B.)
generating one or more first link signatures, by the processor, 
(Smith [0514] the PoP sequence in the packet 4106 provides a trail of devices that the packet 4106 transited.
Smith [0516] The PoP sequence 4212 may then be added to the packet 4204 as a PoP key 4218.)
by applying an ordering specified by the one or more first lineage rules to a set of data elements in the first event data 
(Smith [0879] Policies are defined as a set of rules to manage and control access to network resources. A policy may include a set of events, conditions, actions, subjects and targets.
Smith  [0528]    The PoP sequence verify may determine that the PoP keys in a packet follow an allowed route through a chain of devices,)
and applying a hash function to the ordered set of data elements,
(Smith [0629]  classified data is mapped to the correct physical location .... this may be performed using an algorithm to generate a hash code identifying the location of inbound data.)
 the one or more first link signatures including at least a first child link signature representing a signature of an event subsequent the first event;
(Smith [0514] the PoP sequence in the packet 4106 provides a trail of devices that the packet 4106 transited.)
	generating one or more second link signatures by applying an ordering specified by the one or more second lineage rules to another set of data elements in the second event data and applying the hash function to the another ordered set of data elements;
(Smith [0335] A distributed schema library may be formed using the blockchain 610 by supplying a transaction 612 registering the object type identifier, e.g., gid, with the composite object definition, for example, C. Current centralized object repository schemes often depend on a single logical service that authoritatively maintains class definitions on central servers. 
Smith [1527]  direct a processor to transmit identified FPGA characteristics 
Smith [0434]  the second participant's transaction data
Smith [1891]  committing the collection group identifier to a blockchain in a blockchain transaction
Smith [1211]  Parameters may provide an ordered weighting of the preference 
Smith  [0586]  fragments may be reordered 
Smith [0367] group identifier 832 may use the sub-object list 830 to generate a group id, for example, using a hash formula
Smith [0445] to manage association of code hash values and signatures over hash values)
	the one or more second link signatures including at least a second parent link signature representing a signature of an event prior the second event;
(Smith [0514] the PoP sequence in the packet 4106 provides a trail of devices that the packet 4106 transited.
Smith [0516] The PoP sequence 4212 may then be added to the packet 4204 as a PoP key 4218.
Smith [0518]  the newly generated PoP key is appended to the packet, leaving any previously generated PoP keys intact.)
	and responsive to matching the first child link signature associated with the first event to the second parent link signature associated with the second event, identifying, by the processor, a transaction lineage
(Smith [0519] The device keys may be used to verify the full chain using a sequence transformation process, when having knowledge of the ingress and PoP keys for all of the nodes. This process can be used to determine if, and where, a break in the PoP chain occurred when the iterative verification calculation results in a PoP value that does not match the reported PoP sequence.)
 describing a time-ordered sequence of events indicating that the first event is a prior event to the second event.. 
(Smith [0601] At regular time intervals, or on event-based or other triggers, the beacon node 6602 transmits the location message 
Smith  [0608] The timestamp may be extracted at block 6818....The IoT device may then use the information ... for messaging, synchronization, or other purposes.
Smith  [1541]  a block contains a timestamp and a link to a previous block thus forming a block chain.... may be used in trusted boot mechanisms which use roots of trust for chaining and archiving.  )
Dutt concurrently and simultaneously teaches,
first event data indicative of a first event representing a portion of processing a transaction performed by a first processing system, and second event data indicative of a second event representing another portion of processing the transaction performed
(Dutt [Claim 12] determine that a first event and a second event are generated within a specified time interval
Dutt [0020]  the network including multiple nodes with each node representing an event occurring within the common system
Dutt [0174] a Software application, running on a standard computing device such as a PC,...IoT (internet of things) device)
matching the first … link signature associated with the first event to the second … link signature associated with the second event, identifying, by the processor, a transaction lineage describing a time-ordered sequence of events indicating that the first event is a prior event to the second event.
(Dutt [0117] This association causes frequently seen data or frequently associated events to have a relatively stronger link to each other. 
Dutt [0080] events are those with a branch identifier (most likely an instruction offset) and a timestamp. The identifier is a 64 bit value, the time sequence is a 64 bit value, and the instruction offset is a 64 bit value. Such an event is a 128 bit value that is written to a specific set of virtual registers every time a decision has been made on a given branch.
Dutt [0177]  the inventive system can discover or identify an application's nominal state and optimize resource allocation for that expected behavior. If the application's nominal behavior changes, then the system can identify that change (via detection of a salient event) and adapt to make the new behavior the “nominal” one.
Dutt  [0187]  in order to identify associations between different data streams and uncover relevant or associated patterns
Dutt  [0097]  If the neural network detects/observes something that does not match the patterns it has previously encountered and mapped, then it identifies the event as “different”.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the network analysis teachings of Smith to incorporate the adaptive data transport and optimization teachings of Dutt   “to enable the generation and interaction with complex networks, simulations, models, or environments.” (Dutt [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. adaptive data transport and optimization) to a known concept (i.e. network analysis) ready for improvement to yield predictable result (i.e. “to improve data transport efficiency (and hence network usage), reduce latency experienced by users, and optimize the performance of the network, simulation, model or environment with respect to multiple parameters.” Dutt [Abstract])

Regarding Claim 2, 
Smith and Dutt teach the transaction lineage determination of Claim 1 as described earlier.
 Smith teaches,





wherein each lineage rule in the set of lineage rules specifies a set of conditions for the lineage rule; 	and wherein identifying the one or more first lineage rules from the set of lineage rules comprises identifying lineage rules having conditions matching the first event data, and identifying the one or more second lineage rules comprises identifying lineage rules having conditions matching the second event data.
(Smith [0907] using a set of policy object identifiers
Smith [0454]  the attested attributes to a chain history
Smith [0879] Policies are defined as a set of rules to manage and control access to network resources.
Smith [0905]  in the conflict analysis algorithm. The first phase of the algorithm initializes a relationship pattern matrix between a candidate policy and a deployed policy, the second phase matches this pattern against a conflict signature.)
Regarding Claim 3, 
Smith and Dutt teach the transaction lineage determination of Claim 2 as described earlier.
Smith teaches,





wherein the conditions include at least one of an event type, field value, and data schema type.
(Smith [0879] A policy may include a set of events, conditions, actions, subjects and targets. 
Smith [1238] an identified date trigger or event trigger. 
Smith [1173]  The blockchain developer may specify what fields or parameters
Smith [1196] The schematic shown can represent task definition)
Regarding Claim 6, 
Smith and Dutt teach the transaction lineage determination of Claim 1 as described earlier.
Smith teaches,





wherein the one or more first link signatures is generated based on a merkle tree of the ordered set of data elements.
(Smith [0879] Policies are defined as a set of rules to manage and control access to network resources. 
Smith [1654] the blockchains 23304 may be indexed by an associated hierarchy of Merkle trees
Smith [1211] Parameters may provide an ordered weighting)
Regarding Claim 7, 
Smith and Dutt teach the transaction lineage determination of Claim 1 as described earlier.
Smith teaches,





  wherein the one or more first link signatures includes a first parent link signature and wherein matching the first parent link signature to a link signature of a third event indicates that the third event is a prior event of the first event in the transaction lineage..
(Smith [1656]  In the Merkle tree 23306, a triangle represents a parent node, at the top, and two child nodes, below. In this example, an R1 Merkle tree 23314 and an R2 Merkle tree 23316 may be associated with different blocks in the blockchain
Smith [1657] a checkpoint transaction 23326 may be created in the blockchain 23322 belonging to the parent network....or a sample of blocks committed to the lower level blockchain 
Smith  [1920] recursive introspection includes sending a type introspection request to each of the sub-objects forming the composite object, performing a type introspection to determine a type for each sub-sub-object forming the sub-object, building a type graph at each of the sub-objects that are formed from sub-sub-objects, .... verifying signatures on the type graphs.)
Regarding Claim 8, 
Smith and Dutt teach the transaction lineage determination of Claim 1 as described earlier.
Smith teaches,





    further comprising: identifying an unmatched link signature for the first event that was not matched with link signatures associated with additional events; and in response to identifying the unmatched link signature, identifying an error in processing the transaction.
(Smith [0905] The first phase of the algorithm initializes a relationship pattern matrix between a candidate policy and a deployed policy, the second phase matches this pattern against a conflict signature
Smith  [0520] the XOR result may be compared to the next token which is the ingress key for the next node in the route. If the XOR result and next ingress key don't match, process flow may proceed to block 4416 to report a failure condition.
Smith [0536]  metadata is parsed, for example, to locate the token bucket. If the parsed metadata is determined not to be correct at block 4806, a sender may be alerted 4808, for example, by sending a failed routing report. 
Smith  [0970] When a failure is observed by the TRE ...a failover action may be applied.)
Regarding Claim 9, 
Smith and Dutt teach the transaction lineage determination of Claim 1 as described earlier.
Smith teaches,





      wherein ordering the data elements includes sorting data elements having the same data type according to a parameter.
(Smith [1619]  an agreement with the devices obtained by sorting the workloads in terms of a resource required and a resource available
Smith [0446] Data types include keys, whitelists, blacklists, measurements, audit logs, passwords, biometrics, certificates and policies.
Smith [0401]  entities may name properties and attributes to sort, categorize, route, manage or perform analysis.)
Regarding Claim 10, 
Smith and Dutt teach the transaction lineage determination of Claim 1 as described earlier.
Smith teaches,





      further comprising receiving a request to audit the transaction[[;]], and wherein the one or more first link signatures and the one or more second link signatures are matched to identify the transaction lineage responsive to receiving the request to audit the transaction.
(Smith [0299]  communications ...may be protected by a decentralized system for authentication, authorization, and accounting (AAA). In a decentralized AAA system, distributed payment, credit, audit, authorization,...and authentication systems may be implemented across interconnected heterogeneous infrastructure.  
Smith [0873] An auditing system may help ensure that the collection and storage of traceability hashes 
Smith [0509]  creates a traffic audit trail
Smith [1920] returning the type graphs to the composite object, and verifying signatures on the type graphs.
Smith [0334] represents the type identifier of the composite object. The implementation of f( ) may include using a cryptographic hash of each cx in C.
Smith [0434]  the second participant's transaction data)
Claim 11 is rejected on the same basis as Claim 1.
Claim 12 is rejected on the same basis as Claim 2.
Claim 13 is rejected on the same basis as Claim 3.
Claim 16 is rejected on the same basis as Claim 6.
Claim 17 is rejected on the same basis as Claim 7.
Claim 18 is rejected on the same basis as Claim 8.
Claim 19 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 10.

Response to Remarks
Applicant's arguments filed on April 27, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states in Remarks from October 31, 2022:
“the present claims also resemble those found to be eligible in Example 42 of the “Subject Matter Eligibility Examples: Abstract Ideas” (“2019 Examples”)… Like the technical problem solved in Example 42, the present claims provide a technical solution to modern transaction processing that occurs across many different processing systems for a given transaction, in which each processing system may have several or more events and represent event data using whichever data storage schema the processing system is configured to use…. With respect to the examiner’s characterization of the interview summary on p. 2 of the Office Action, Applicant’s representative submits that representative did not make such a statement that the “schema” in the present claims is different from the “data formats”… A “schema” is a defined organization or structure of relevant event data...."
Examiner responds:
Examiner maintains  clarification was sought on   April 26, 2022, regarding whether “schema” meant data format as in Example 42. Applicant’s representatives indicated it had a different, more general definition. Examiner wrote in the Interview Summary:
“Ms. Baek noted that a "schema" is not the same as different data formats. Schema refers, for example, to different database calling different parameters by different names or organizing their table structure differently. They are not different formats as outlined in Example 42, and there is not improvement to the computer or enhanced security.”
This is further supported by the Applicant’s Remarks on April 27, 2022, page 3, “Such is the case here. …. using whichever data storage schema the processing system is configured to use. Since event data are stored using different schema and in separate processing systems, a transaction lineage describing the time-ordered sequence of events for a given transaction is difficult to determine.”
The Specification reads, “A schema may define a set of various data labels, associated data types, and permissible values of the data. For example, a schema may include a label "Transaction Id" of a data type "String" with permissible values of any string of characters up to a maximum length. As another example, a schema may define a data label of "processing code" as an integer with permissible values in the range of 1-8. These schemas may differ across different processing systems 110 and across different events. For example, within processing system 110B, event 101 has event data stored in Schema B. The same Schema B is used for event 104. However, at processing system 110C and 110D, the transactions between event 102 and 105, as well as between 103 and 106, change schemas within the respective processing systems 110. Typically, these changing schemas may or may not have equivalent or identical fields or data labels between different schemas.”
The Applicant’s vague description provides no insight into the specific nature of a schema. For example, one could compare XML versus JSON. Both are competing “data schemas” in data networking. However, many interpreters or parsers  exist to convert between the two formats. See Hellström (“QUERYING JSON AND XML”, University of Skövde, 2012) [page 14-15] “Therefore, for application compatibility reasons, it may be advantageous to provide a suitable translation from XML to JSON. Since the journal was written, several new tools have been developed for JSON which may help the lack of standardized functions, such as querying or filtering, as well as the lack of widespread use compared to XML experienced in 2004….. Wang (2011) also proposes that it may be advantageous to provide a generic translation between serialized formats, rather than programming specific translations to extract key data from one format. This enables the translation to be used in more applications and in a wider manner” …. [page 23] “This XML file, hereafter referenced as the base file, was used as the base to translate to differently sized XML and JSON files. Translating was done with the help of XSLT and could be done from the source csv-file instead of an intermediary XML file. This would require wrapping the entire csv-file in one root tag to enable access through the DOM. After that one would need to use XPath 2.0 functions to properly split up the delimiter and lines to columns and rows for XML and JSON. A”
Similarly, Altexsoft (“What is API: Definition, Types, Specifications, Documentation”, June 28, 2021) defines API as “a set of programming code that enables data transmission between one software product and another. It also contains the terms of this data exchange…. Database APIs enable communication between an application and a database management system. Developers work with databases by writing queries to access data, change tables, etc. The Drupal 7 Database API, for example, allows users to write unified queries for different databases, both proprietary and open source (Oracle, MongoDB, PostgreSQL, MySQL, CouchDB, and MSSQL).”
The Applicant’s Specification reads, [0062] “process steps and instructions described herein can be embodied in software, firmware or hardware, and when embodied in software, can be downloaded to reside on and be operated from different platforms used by a variety of operating systems.” Any of these software, firmware or hardware may include interpreters for the overgeneralized “data schemas.”
So unlike Example 42 where completely incompatible medical formats and methodologies are specified and clearly defined, Applicant’s “schema” merely represents different data storage environments.
The Applicant states in Remarks from April 27, 2022:
“However, the claims themselves do not recite concepts such as "financial institutions," "transferring funds," "money laundering" nor do they purport to claim fundamental economic principles directed to these concepts. Rather, they recite specific steps for identifying a transaction lineage between events occurring at different processing systems by generating link signatures from event data using one or more lineage rules and matching the link signatures..."
Examiner responds:
Examiner maintains the Claims are read in view of the Specification which clearly relates “transaction events” (as stated in the Claims) as “financial institutions process many transactions on a daily basis… transferring funds from a first person to a second person may involve verifying the identity of the first person, checking whether the first person has enough funds in his account for the transfer, checking whether the transfer has the characteristics of an in appropriate or reportable type of transfer (e.g., money laundering), and other steps.”
This characterizes the claims as "certain methods of organizing human activity," including a fundamental economic principles or practice and/or commercial or legal interactions    which fall under   abstract idea. 
The Applicant states in Remarks from April 27, 2022:
 “The Office Action also characterizes the claims as "mental processes." …the computing environment is not incidental to or optional for the claimed method. In particular, the claimed method involves linking events for a transaction that occur over a first processing system (for the first event) and a second processing system (for the second event), as well as using hash functions that are rooted in computer security technology to generate the link signatures for respective events. Thus, the claimed method is necessarily rooted in computer technology and does not recite a mental process..."
Examiner responds:
Examiner maintains that “merely applying” computers and mathematical formulas (hashing) does not transform the otherwise-abstract processes of information collection and analysis into a patent eligible invention.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The Applicant states in Remarks from April 27, 2022:
 “Such is the case here. Like the technical problem solved in Example 42, the present claims provide a technical solution to modern transaction processing that occurs across many different processing systems for a given transaction, in which each processing system may have several or more events and represent event data using whichever data storage schema the processing system is configured to use. Since event data are stored using different schema and in separate processing systems, a transaction lineage describing the time-ordered sequence of events for a given transaction is difficult to determine…. Like the technical advantage of Example 42 that allows users to access information in a standardized format regardless of the format in which the information was input by a user, the technical solution provided by the present claims allow the transaction lineage between events to be determined such that the transaction lineage can be used to audit and verify transactions regardless of the data schema used to structure event data for these different events that occur at different processing systems."
Examiner responds:
It should be noted, as discussed in the Examiner’s Note earlier, the Examiner first brought up Example 42 during the interview on April 26, 2022 in the hopes of finding a parallel. However, Applicant’s Representatives clearly stated (and reiterate in their current remarks) that “schema” does not mean incompatible data formats  as in Example 42 but merely different data storage configurations.
The invention in Example 42 solved a widespread technology problem (non-interoperability of medical provider records information system) by introducing a technological solution (unique data format standardization). The Applicant’s invention uses generic computer components.
Data conversion here is not converting data format unique to certain machine into a standardized format.  Applicant’s Remarks on April 27, 2022, page 3, state “using whichever data storage schema the processing system is configured to use. Since event data are stored using different schema and in separate processing systems.”
The format of the data itself remains the same.  Data conversion here is converting transaction data.  Such conversion can be performed by a human.  Not unique to machine.   
 Moreover, Applicant’s invention defines an application programming interface (API) which Altexsoft (“What is API: Definition, Types, Specifications, Documentation”, June 28, 2021) defines as “a set of programming code that enables data transmission between one software product and another. It also contains the terms of this data exchange…. Database APIs enable communication between an application and a database management system. Developers work with databases by writing queries to access data, change tables, etc. The Drupal 7 Database API, for example, allows users to write unified queries for different databases, both proprietary and open source (Oracle, MongoDB, PostgreSQL, MySQL, CouchDB, and MSSQL).”
Applicant’s own Specification alludes to APIs [0031] “the network 206 is the Internet and uses standard communications technologies and/or protocols. The network 206 can also utilize dedicated, custom, or private communications links that are not part of the public Internet.”
 The applicant’s invention provides no meaningful improvement over well-understood, routine, conventional activity and merely manipulates data relating to transaction processing.    
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 102
Applicant's  amendments precipitated the application of additional prior art. 
New prior art includes: 
Dutt (“SYSTEM, APPARATUS AND METHODS FOR ADAPTIVE DATA TRANSPORT AND OPTIMIZATION OF APPLICATION EXECUTION”, U.S. Publication Number: 20160105308 A1)
 The Applicant states in Remarks from October 31, 2022:
“In contrast, the cited portion of Smith discloses using a hash formula to generate a group id for IoT objects, not for event data. Therefore, as an initial matter, this cited portion of Smith does not even relate to event data but rather IoT objects, and Smith does not generate the claimed one or more first link signatures or one or more second link signatures…. Moreover, Smith does not disclose generating a first child link signature for a first event and a separate second parent link signature for a second event, where the first event data is structured according to a first schema that is different from a second schema used structure the second event data, then matching these signatures together to identify the transaction lineage (e.g., time-sequence of events). In fact, the relationship between “composite objects” and “sub- objects” in Smith appears to be known, and Smith does not contemplate, for example, generating separate signatures for each object that can be matched together to determine lineage.."
Examiner responds:
Examiner maintains  that  Smith teaches IoT objects may be transactions which are considered event data:
Smith [0345] the blockchain is a distributed database of transactions
Smith [0434]  the second participant's transaction data
Smith [1111] a smart contract may be an automatically negotiated contract between two devices, in which a first device performs a service, or provides data, to a second device in exchange for a payment from the second device.
Examiner maintains  that  Smith teaches “where the first event data is structured according to a first schema that is different from a second schema used structure the second event data”:
Smith [0303] use systems that perform standards conversion to provide multi-standard connectivity, enabling IoT devices 104 using different protocols to communicate.
Smith [1111] a smart contract may be an automatically negotiated contract between two devices, in which a first device performs a service, or provides data, to a second device in exchange for a payment from the second device.

Examiner maintains  that  Smith teaches “matching these signatures together to identify the transaction lineage (e.g., time-sequence of events)”:
Smith [0601] At regular time intervals, or on event-based or other triggers, the beacon node 6602 transmits the location message 
Smith  [0608] The timestamp may be extracted at block 6818....The IoT device may then use the information ... for messaging, synchronization, or other purposes.
Smith  [1541]  a block contains a timestamp and a link to a previous block thus forming a block chain.... may be used in trusted boot mechanisms which use roots of trust for chaining and archiving.
Examiner maintains  that  Smith teaches “generating separate signatures for each object that can be matched together to determine lineage”:
Smith [0519] The device keys may be used to verify the full chain using a sequence transformation process, when having knowledge of the ingress and PoP keys for all of the nodes. This process can be used to determine if, and where, a break in the PoP chain occurred when the iterative verification calculation results in a PoP value that does not match the reported PoP sequence. 
The Applicant states in Remarks from April 27, 2022:
 “claim 1 specifies, for example, that one or more first link signatures are signatures generated by applying a hash function to an ordered set of data elements in first event data. In contrast, the cited portion of Smith discloses using a hash formula to generate a group id for IoT objects, not for event data. Therefore, as an initial matter, this cited portion of Smith does not appear to deal with event data but rather IoT objects, and Smith does not generate the claimed one or more first link signatures or one or more second link signatures.."
Examiner responds:
  Smith encompasses financial events:
Smith [1111] a smart contract may be an automatically negotiated contract between two devices, in which a first device performs a service, or provides data, to a second device in exchange for a payment from the second device.
 [1238]   a wallet may transfer funds to a separate wallet, account, or financial service in response to detecting a balance exceeding a certain threshold or passes an identified date trigger or event trigger. 
The Applicant states in Remarks from April 27, 2022:
“Smith does not disclose generating a first child link signature for a first event and a separate second parent link signature for a second event, where the first event data is structured according to a first schema that is different from a second schema used structure the second event data, then matching these signatures together to identify the transaction lineage (e.g., time-sequence of events)..."
Examiner responds:
  Smith teaches this limitation:
Multiple “link signatures”:
Smith [0514] the PoP sequence in the packet 4106 provides a trail of devices that the packet 4106 transited.
Smith [0516] The PoP sequence 4212 may then be added to the packet 4204 as a PoP key 4218.
Smith [0518]  the newly generated PoP key is appended to the packet, leaving any previously generated PoP keys intact.
Different “schemas”:
Smith [0303] use systems that perform standards conversion to provide multi-standard connectivity, enabling IoT devices 104 using different protocols to communicate.
Smith [0352] individual memory devices may be of any number of different package types such as single die package (SDP), dual die package (DDP) or quad die package (Q17P).
Smith  [0061]  code to direct a processor to package frames in a first protocol in frames of a different protocol
matching these “signatures” together to identify the “transaction lineage”:
Smith [0519] The device keys may be used to verify the full chain using a sequence transformation process, when having knowledge of the ingress and PoP keys for all of the nodes. This process can be used to determine if, and where, a break in the PoP chain occurred when the iterative verification calculation results in a PoP value that does not match the reported PoP sequence.
Therefore, the rejection under  35 USC § 102 remains.
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hellström (“QUERYING JSON AND XML”, University of Skövde, 2012)   explores the viability of third-party JSON tools as an alternative to XML when an application requires querying and filtering of data, as well as how the application deviates between browsers. We examine and describe the querying alternatives as well as the technologies we worked with and used in the application
Altexsoft (“What is API: Definition, Types, Specifications, Documentation”, June 28, 2021) defines API as “a set of programming code that enables data transmission between one software product and another. It also contains the terms of this data exchange…. Database APIs enable communication between an application and a database management system. Developers work with databases by writing queries to access data, change tables, etc. The Drupal 7 Database API, for example, allows users to write unified queries for different databases, both proprietary and open source (Oracle, MongoDB, PostgreSQL, MySQL, CouchDB, and MSSQL).”
Baum ("IDENTIFYING EVENTS DERIVED FROM MACHINE DATA THAT MATCH A PARTICULAR PORTION OF MACHINE DATA", U.S. Publication Number: 20150227614 A1) proposes the ability to organize and build understandings of machine data generated by a variety of information-processing environments. Machine data is a product of information-processing systems (e.g., activity logs, configuration files, messages, database records) and represents the evidence of particular events that have taken place and been recorded in raw data format. In one embodiment, machine data is turned into a machine data web by organizing machine data into events and then linking events together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697